Mitchell, J.
William Shaw was killed in a collision between an automobile in which he was riding *233and a passenger train operated by the Oregon-Washington Railroad & Navigation Company, a corporation. Celia Elizabeth Shaw, the Surviving wife of William Shaw, instituted this suit to recover damages. A jury trial resulted in a verdict for the defendant, upon which a judgment of dismissal was entered after denying plaintiff’s motion for a new trial.
In her appeal we are not furnished with any statement of facts or hill of exceptions certified to by the trial judge. Appellant asks us to review certain instructions given to the jury, to which she saved exceptions, which are brought here by a transcript certified to by the clerk of'the trial court. Upon this condition of the record, the respondent moves to dismiss the appeal and affirm the judgment. The motion must be granted on the authority of Morgan v. Bankers’ Trust Co., 63 Wash. 476, 115 Pac. 1047; and Weld v. Wheeler, 90 Wash. 178, 155 Pac. 748.
The appeal is dismissed and the judgment affirmed.
Main, C. J., Mackintosh, Tolman, and Chadwick, JJ., concur.